GARTH, Circuit Judge,
dissenting:
The sole issue on this appeal is whether the Federal courts have jurisdiction to hear claims asserted under the Telephone Consumer Protection Act, 47 U.S.C. § 227. My colleagues claim they do. Because I would hold the District Courts’ judgments lacked any source of jurisdiction over the plaintiffs’ claims either federal — question jurisdiction (28 U.S.C. § 1331) or diversity jurisdiction (28 U.S.C. § 1332) — I am obliged to dissent from Judge Rendell’s opinion, and I disagree with Chief Judge McKee’s separate opinion.1 I would affirm the dismissal of the complaint in each of the three cases under review.
I.
The Telephone Consumer Protection Act (TCPA) prohibits certain uses of telephone equipment. In particular, it prohibits the use of any device to send an unsolicited advertisement in the form of a fax, except under certain circumstances to a recipient with whom the sender has an established business relationship. 47 U.S.C. § 227(b)(1)(C). The TCPA creates a private right of action for persons aggrieved by statutory violations. In relevant part, 47 U.S.C. § 227(b)(3) reads:
A person or entity may, if otherwise permitted by the laws or rules of court of a State, bring in an appropriate court of that State [a private claim under the TCPA].
(Emphasis added.) Recipients of faxes sent in violation of the TCPA are entitled to an injunction against further violations, and to damages equal to an amount of the greater of their actual losses or $500 for each violation. Id. § 227(b)(3).
I emphasize at the outset our obligation to interpret specific and unambiguous provisions of a statute in a manner consistent with their plain meaning. United States v. Ron Pair Enters., Inc., 489 U.S. 235, 242, 109 S.Ct. 1026, 103 L.Ed.2d 290 (1989); Lawrence v. City of Philadelphia, 527 F.3d 299, 316-17 (3d Cir.2008). In construing the meaning of a statute, we are required to look first to the statute’s plain meaning, Kaufman v. Allstate N.J. Ins. Co., 561 F.3d 144, 155 (3d Cir.2009), as evidenced by “ ‘the ordinary meaning of the words used,’ ” United States v. Doe, 564 F.3d 305, 310 (3d Cir.2009) (quoting United States v. Geiser, 527 F.3d 288, 294 (3d Cir.2008)). We have been instructed to begin with the text of a provision and, if its meaning is clear, end there.
It is therefore clear to me that where Congress deliberately has designated the “courts of that State” as the forum for all claims of TCPA violations, we have no alternative but to comply with that dictate and hold that Federal courts may not entertain such claims, either by virtue of federal-question § 1331 jurisdiction, see ErieNet, Inc. v. Velocity Net, Inc., 156 F.3d 513 (3d Cir.1998), or by virtue of diversity § 1332 jurisdiction.
*102II.

A. ErieNet remains viable as a precedent.

In September 1998, my colleague Judge Rendell and I constituted a majority of this court’s panel holding that 28 U.S.C. § 1331, which endows the district courts with “original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States,” did not permit Federal courts to hear TCPA claims. ErieNet, 156 F.3d 513. Although acknowledging that “Congress could have more clearly expressed its intent in the TCPA to decline to provide jurisdiction for these consumer suits in district court,” we held: “To find federal court jurisdiction here would not only be contrary to the clear intent of Congress, but also would represent a departure from well-established principles reflecting a reluctance to find federal jurisdiction unless it is clearly provided for.” Id. at 519.
In an earlier portion of that opinion, where we concluded that the TCPA did not itself confer jurisdiction on Federal courts, we examined the text of § 227(b)(3). We reasoned that “[t]he permissive authorization of jurisdiction in state courts does not imply that jurisdiction is also authorized in federal courts,” and concluded that the fora for such claims were exclusively the state courts, because “the most natural reading of this language is that Congress intended to authorize private causes of action only in state courts, and to withhold federal jurisdiction.” Id. at 516-17.
We also were influenced by the statement of the TCPA’s chief legislative sponsor, Senator Hollings,2 which reflected an intent that TCPA claims be brought in state court, id. at 515, and for an obvious reason — the penalty for violating TCPA was $500, far below the $75,000 amount which must be disputed to invoke a Federal court’s diversity jurisdiction. We recognized that the remedy sought by a consumer would be brought in a State’s small claims court. Finally, we observed that some other sections of the statute expressly provided for concurrent jurisdiction in the Federal courts, and suggested that the absence of a similar provision in § 227(b)(3) was “significant.” Id. at 517.
ErieNet thus held that § 1331 does not confer Federal jurisdiction over TCPA claims on the Federal courts, and has not since been overruled. And although Judge Rendell’s opinion tries to explain away ErieNet by noting that the ErieNet parties only sought federal-question jurisdiction, it cannot ignore the unequivocal language of our opinion and holding. ErieNet categorically discounted all forms of Federal jurisdiction. We emphatically stated:
• “Congress intended that private enforcement suits under the TCPA be brought in state, and not federal, courts.” Id. at 516.
• “The most natural reading [of § 227(b)(3) ] is that Congress intended to authorize private causes of action only in state courts, and to withhold federal jurisdiction.” Id. at 517.
• “ ‘[T]he clear thrust of [Senator Hollings’] statement was consistent with the bill’s text that state courts were the intended fora for private TCPA actions.’ ” Id. (quoting Int’l Sci. & Tech. Inst., Inc. v. Inacom Commc’ns, Inc., 106 F.3d 1146, 1153 (4th Cir.1997)).
• “[T]he explicit reference to state courts, and the absence of any refer*103ence to federal courts, reflects Congress’ intent to withhold jurisdiction over such consumer suits in federal court.” Id.
• “To find federal jurisdiction here would not only be contrary to the clear intent of Congress, but would also represent a departure from well-established principles reflecting a reluctance to find federal jurisdiction unless it is clearly provided for.” Id. at 519.
• “[T]he TCPA reflects Congress’ intent to authorize consumer suits in state courts only____” Id.
• “Congress intended to refer private litigants under the TCPA to state court....” Id. at 520.
It must be emphasized that by holding that there was no Federal jurisdiction, we were not referring to federal-question § 1331 jurisdiction alone, but we were referring to Federal jurisdiction as a whole. That whole includes diversity § 1332 jurisdiction.
III.
The Federal Courts Have No Diversity Jurisdiction Over TCPA Claims
Judge Rendell now seeks to explain away our ErieNet opinion and to limit its reach, its reasoning, and its carefully chosen language to apply to just federal-question jurisdiction. In doing so, Judge Rendell’s opinion now disclaims its all-inclusive doctrine of jurisdiction despite our Court having approved the ErieNet opinion on circulation. ErieNet was circulated to our entire Court pursuant to our internal procedures, and was approved by the entire Court, other than the dissenting Judge in ErieNet.3 Under our principles, standards, and culture, unless an opinion of our Court is overruled either by the Supreme Court or by an en banc of our Court, it remains as a steadfast precedent and binds all subsequent panels, including this panel. See 3d Cir. Internal Operating P. 9.1. As a consequence, with no Federal jurisdiction available to adjudicate their claims, appellants have now argued that diversity § 1332 jurisdiction permits the Federal courts to hear their claims under the TCPA.
I respectfully disagree.

A. Federal Courts Cannot Presume Jurisdiction Unless Congress Has Granted It.

As a court of limited jurisdiction, we do not presume jurisdiction where it has not been otherwise divested, but rather, may only entertain a case if Congress given us jurisdiction to hear it. Bowles v. Russell, 551 U.S. 205, 212-13, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007); Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994); Ankenbrandt v. Richards, 504 U.S. 689, 697-98, 112 S.Ct. 2206, 119 L.Ed.2d 468 (1992) (citing, among other cases, Cary v. Curtis, 44 U.S. 236, 245, 3 How. 236, 11 L.Ed. 576 (1845)); Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541, 106 S.Ct. 1326, 89 L.Ed.2d 501 (1986) (citing Marbury v. Madison, 5 U.S. 137, 173-180, 1 Cranch 137, 2 L.Ed. 60 (1803)); Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 372, 98 S.Ct. 2396, 57 L.Ed.2d 274 (1978); Kline v. Burke Const. Co., 260 U.S. 226, 233-34, 43 S.Ct. 79, 67 L.Ed. 226 (1922); Sheldon v. Sill, 49 U.S. 441, 448-9, 8 How. 441, 12 L.Ed. 1147 (1850); United States ex rel. Gittlemacker v. County of Philadelphia, 413 F.2d 84, 88 (3d Cir. *1041969). That fundament of our jurisdiction rings as true today at it did in 1799, when the Supreme Court held that “[a] circuit court ... is of limited jurisdiction ... [a]nd the fair presumption is (not as with regal'd to a court of general jurisdiction unless the contrary appears, but rather) that a cause is without its jurisdiction, until the contrary appears.” Turner v. Bank of N. Am., 4 U.S. 8, 10, 4 Dall. 8, 1 L.Ed. 718 (1799). And certainly when Congress has provided that such claims may only be heard in state courts, and not Federal courts, a court should be loath to impute jurisdiction that would confound and run contrary to the statutory language Congress has chosen. See Am. Fire & Cas. Co. v. Finn, 341 U.S. 6, 17-18, 71 S.Ct. 534, 95 L.Ed. 702 (1951) (“The jurisdiction of the federal courts is carefully guarded against expansion by judicial interpretation----”).
Judge Rendell’s opinion, which relies upon diversity jurisdiction to accommodate the plaintiffs’ claims under the TCPA, is flawed. “Diversity, like all federal jurisdiction, is limited in nature.... ” Ramada Inns, Inc. v. Rosemount Mem’l Park Ass’% 598 F.2d 1303, 1306 (3d Cir.1979); see also, e.g., Loughlin v. United States, 393 F.3d 155, 171 (D.C.Cir.2004) (“‘Because federal courts are of limited jurisdiction, there is a presumption against the existence of diversity jurisdiction.’ ”) (quoting Naartex Consulting Corp. v. Watt, 722 F.2d 779, 792 (D.C.Cir.1983)); Bank One, Texas, N.A. v. Montle, 964 F.2d 48, 54 (1st Cir.1992) (stating that finding of no jurisdiction “is consistent with the notion that federal courts are courts of limited jurisdiction and the corollary presumption against diversity jurisdiction”); Bishop v. Hendricks, 495 F.2d 289, 293 (4th Cir. 1974) (noting that “artificial creation of diversity” would “run counter to the general policy of viewing the federal courts as tribunals of limited jurisdiction whose subject matter jurisdiction principles should be applied with restraint” (citation and internal quotation marks omitted)). Thus, diversity jurisdiction is not available to parties in lawsuits involving federal statutes that specify and provide restrictions and requirements for jurisdiction. Congress, in § 227(b)(3), provided that all private claims (which would include diversity) be maintained in state courts, not Federal courts.4 There is simply no basis on which a Federal court can conclude that its diversity jurisdiction is any less limited than other founts of Federal jurisdiction.
I admire Judge Rendell’s historical analysis of diversity § 1332 jurisdiction. See Rendell op. at 79-84. Unfortunately, however, it has no application here, and is thus irrelevant because Congress has decreed that all cases under the TCPA are to be brought in state court. This being so, I see no point in discussing the history of diversity jurisdiction.

B. Jurisdiction over TCPA claims is exclusive in the state courts.

Section 227(b)(3) is the only provision of the TCPA that addresses the remedy available to a private party who has received an unsolicited fax in violation of the statute. Congress imposed two key constraints on the availability of a forum for such a claim.5
*105Under Congress’s explicit language, the cause of action must be both (1) “permitted by the laws or rules of court of a State” and (2) “[brought] in an appropriate court of that State.”
The only reading of this language that is faithful to Congress’s intent is that a private party may sue only in state court. By referring to a “court of a State” and a “court of that State,” Congress was referring to state courts, not to Federal courts. The basic definitions of the word “of’ include “[d]erived or coming from,” “[belonging or connected to,” and “issuing from.” Webster’s II University Dictionary (1988). A court that is “of’ a State must, therefore, be one whose power is derived from, belongs to, or is issued from, the State.
A Federal court, of course, possesses none of these properties; it is, instead, a court whose power is derived from the Federal government. A Federal district court merely happens to be located within the geographic boundaries of a State, and is not “of’ that State. Thus, the District Court for the District of New Jersey cannot be said to be a “court of’ New Jersey. Only the state courts of New Jersey satisfy that definition.6 Hence, when the TCPA uses the words “court of that State” plainly and unambiguously, it unmistakably refers to a court which is part of a State’s judicial system — i.e., a state court.
That conclusion is not affected by the statute’s use of the word “may” rather than “shall.” Although “[t]he word ‘may,’ when used in a statute, usually implies some degree of discretion[,] ... [t]his common-sense principle of statutory construction is by no means invariable, ... and can be defeated by indications of legislative intent to the contrary or by obvious inferences from the structure and purpose of the statute.” United States v. Rodgers, 461 U.S. 677, 706, 103 S.Ct. 2132, 76 L.Ed.2d 236 (1983) (citations and footnote omitted). The plain meaning of this term in this context is that a litigant is not required to bring an action, but if he chooses to do so, he must comply with certain requirements. Here, the text, purpose, and structure of § 227(b)(3) demonstrate that Congress intended to limit the private right of action to state courts, notwithstanding its use of the term “may.” Thus, a claimant need not bring an action under the TCPA, but if he chooses to do so, he must bring it in state court.
Moreover, as we said in ErieNet “[f]or Congress’ reference to state courts to have any meaning,” it must be that a private action under the TCPA may be brought only in state court. 156 F.3d at 517. By specifically referring to state courts, Congress was directing that those courts be the proper forum. Why else would they, and only they, be mentioned? Indeed, while Senator Hollings noted that Congress had not “dictated” which state court, Congress was clearly delineating state courts, as opposed to the Federal court.

*106
C. Statements of Legislators

Notwithstanding our observation in ErieNet that “Congress referred [TCPA] claims to state court as forcefully as it could, given the constitutional difficulties associated with Congress’ mandating a resort to state courts,” 156 F.3d at 516 (emphasis added), Judge Rendell and Chief Judge McKee now perceive ambiguity in that same congressional directive. I see no reason to depart from our holding in ErieNet that the language of the TCPA is plain and unambiguous, and requires a plaintiffs claim under the TCPA to be brought in a state — not a Federal — forum.
But even if the language were not so plain, it is telling that nowhere in the Congressional Record is there any implication or contemplation that private enforcement actions in the Federal courts were to be countenanced. Indeed, recognizing Sen. Hollings’ concerns, it is apparent, as I noted earlier, that Congress wanted to make it easier for consumers to obtain damages from those who violate the bill. The Senator stated: “Small claims court, or a similar court, would allow the consumer to appear before the court without an attorney.” 137 Cong. Rec. S16204, 16205. It is obvious to me, as it must have been to Sen. Hollings and his colleagues, that Federal courts do not entertain “small claims,” and that a consumer would likely retain counsel if the cause of action were to be pursued in Federal court.
Sen. Hollings was similarly aware of the disturbance caused to consumers by unsolicited faxes and telephone calls. He referred to patients in hospitals whose treatment might be interrupted by unsolicited calls, among others who would be the beneficiaries of this amendment. Accordingly, his amendment to the TCPA provided, in the same legislation, that any person who has received more than one telephone call within any twelve-month period by or on behalf of the same entity, in violation of the prescribed regulations, was permitted to bring in an appropriate “court of that State ” an action which could result in $500 in damages, or if the violation was willful, an amount not more than $1500. Both the fax and the telephone provisions have amounts recoverable as damages in state court only. These statutory damages are far less than any diversity amount established by Congress for a Federal court’s diversity jurisdiction.

D. State Claims (47 U.S.C. § 227(f)(2)) as Distinct from Private Claims (47 U.S.C. § 227(b)(3))

47 U.S.C. § 227(f)(2) provides that when a State, as distinct from a private claimant, brings an action under the TCPA, it must be brought in the Federal courts.
It is significant that when Sen. Hollings’ amendment turned to the authority of a State to pursue violators, that section of the amendment to the TCPA directed that jurisdiction was exclusive in the Federal courts. See 47 U.S.C. § 227(f)(2).7 It is evident that the Senate was keenly aware of both state and Federal jurisdictions, and *107had both in mind when it sorted them out for defined purposes: A consumer’s private right of action had to be brought in state court; a State’s cause of action had to be brought in Federal court.
What could be plainer or more unambiguous?

E. Sister Courts of Appeals

I acknowledge that other courts have held that diversity jurisdiction may exist notwithstanding the absence of federal-question jurisdiction. See Gene & Gene, LLC v. BioPay, LLC, 541 F.3d 318, 325 n. 6 (5th Cir.2008); US Fax Law Ctr., Inc. v. Hlire, Inc., 476 F.3d 1112, 1117-18 (10th Cir.2007); Gottlieb, 436 F.3d at 340-41; see also Charvat v. EchoStar Satellite, LLC. 630 F.3d 459, 464 (6th Cir.2010) (holding, contra ErieNet and case law in five other circuits, that federal-question jurisdiction exists over TCPA claims); Brill v. Countrywide Home Loans, Inc., 427 F.3d 446, 450-51 (7th Cir.2005) (holding that TCPA suits could be brought in Federal court under either § 1331 or § 1332, but noting that “if state jurisdiction really is ‘exclusive,’ then it knocks out § 1332 as well as § 1331”). However, I simply do not find the reasoning of these cases persuasive.
For example, in Gottlieb, the case on which Judge Rendell seeks to support her diversity theory, the Second Circuit acknowledged its own precedent, which, like ErieNet, concluded that Federal courts do not have § 1331 jurisdiction over TCPA claims. See Foxhall Realty Law Offices, Inc. v. Telecomms. Premium Servs., Ltd., 156 F.3d 432 (2d Cir.1998). The Second Circuit said, “Our discussion of ‘exclusive jurisdiction’ in Foxhall must be read in context. Foxhall dealt only with federal question jurisdiction; diversity jurisdiction was not raised in Foxhall.” Gottlieb, 436 F.3d at 337. In an accompanying footnote, the court said: “Our use of the word ‘exclusive’ in Foxhall meant only that state courts have exclusive substance-based jurisdiction over private TCPA claims. Fox-hall did not speak to the existence of citizenship-based, or diversity, jurisdiction.” Id. at 337 n. 3. With Foxhall thus distinguished, the court in Gottlieb went on to consider whether § 1332 provided a basis for jurisdiction, and concluded that it did, because “there is no clear statement of congressional intent to divest the federal courts of diversity jurisdiction over TCPA claims.” Id. at 340-41.
I am not convinced, and I do not agree. Each of the considerations that led us in ErieNet (and the Second Circuit in Fox-hall) to conclude that § 1331 jurisdiction is absent — the statutory text’s reference to state courts, the statement, motivation, and reasoning of the bill’s legislative sponsor, etc. — applies equally to the question of whether diversity jurisdiction exists. It simply does not make sense to say that Congress has made state-court jurisdiction “exclusive” with respect to one jurisdiction-conferring statute (§ 1331), but not the other (§ 1332).
Our holding in ErieNet that Federal courts lacked federal-question § 1331 jurisdiction flowed from our analysis that Congress intended to confine private TCPA claimants to state court. Every rationale we relied upon to support that conclusion in ErieNet applies with equal force against the contention that Federal courts may exercise their diversity jurisdiction to hear TCPA claims.8

*108
F. Class Action Fairness Act of 2005

Nor am I persuaded to change my view because of the fact that the Class Action Fairness Act (CAFA) was enacted later in time than the TCPA. As I understand it, the argument is that since CAFA was enacted in 2005, fourteen years after the TCPA was enacted in 1991, and since CAFA is a jurisdiction-conferring statute, it created Federal jurisdiction over claims brought under TCPA, even if the Federal courts would have lacked jurisdiction to hear them before CAFA became effective. I believe that it reads too much into CAFA to conclude that it creates jurisdiction over particular causes of action that Congress had earlier decided to exclude from Federal jurisdiction.
CAFA was enacted to expand Federal jurisdiction over class actions involving classes with certain characteristics (e.g., only minimal diversity) that would have precluded Federal jurisdiction pre-CAFA. CAFA could not, and did not, confer jurisdiction over particular causes of action that Congress had previously withdrawn from the Federal courts. It is for Congress and only Congress, not the courts, to decide whether TCPA should be amended to allow claims to be heard in the Federal courts. Cf. Bowles, 551 U.S. at 212, 127 S.Ct. 2360 (“Within constitutional bounds, Congress decides what cases the federal courts have jurisdiction to consider.”). The courts of the Third Branch should not, and cannot, amend Congress’s legislation to accord with a court’s view. It is not a judicial function to enact legislation, or to repeal or amend legislation by court decree. That function — the legislative function — has been assigned by the Constitution to the Congress — not the courts.
IV.
I therefore respectfully dissent from the opinions of Judge Rendell and Chief Judge McKee. I would hold that Federal courts lack all jurisdiction — under either § 1331 or § 1332 — to adjudicate claims asserted under 47 U.S.C. § 227(b)(3). I would therefore affirm the District Court’s decisions on the basis that no jurisdiction existed to entertain the various plaintiffs’ claims. Thus, I do not address the issues that the majority opinion has discussed pertaining to class actions and Shady Grove Orthopedic Associates, P.A. v. Allstate Insurance Co., 559 U.S. -, 130 S.Ct. 1431, 176 L.Ed.2d 311 (2010).

. Judge Rendell believes there is no federal-question § 1331 jurisdiction, but there is diversity § 1332 jurisdiction.
Chief Judge McKee would hold that there is both federal-question § 1331 jurisdiction and diversity § 1332 jurisdiction.
I would hold that there is no federal-question § 1331 jurisdiction, nor is there diversity § 1332 jurisdiction.


. Sen. Hollings’s statement is neither questioned nor contradicted by any other Senator’s.


. A petition for rehearing was denied by the Court. No Judge other than Judge Alito voted for rehearing.


. In Gottlieb v. Carnival Corp., 436 F.3d 335, 340 (2d Cir.2006), the reasoning and holding of which Judge Rendell relies on heavily, the Second Circuit inexplicably deviated from established precedent by concluding that "the better course” would be to assume that “§ 1332 applies to all causes of action, whether created by a state or federal law, unless Congress expresses a clear intent to the contrary.”


. As noted earlier, § 227(b)(3) provides: "A person or entity may, if otherwise permitted *105by the laws or rules of court of a State, bring in an appropriate court of that State” a private claim under the TCPA.


. This reading of the statute is consistent with other Federal statutes and with case law. Federal statutes use the terms "courts of a State” and "courts of the State” to refer exclusively to state courts. See, e.g., 28 U.S.C. § 2254(b)(1) ("An application for a writ of habeas corpus ... shall not be granted unless it appears that ... the applicant has exhausted the remedies available in the courts of the State....”); 28 U.S.C. § 1257(a) ("Final judgments or decrees rendered by the highest court of a State in which a decision could be had, may be reviewed by the Supreme Court by writ of certiorari....”). Indeed, I have discovered no instance in which the phrase “court of a State” is used in a context that could possibly be read to include Federal courts.


. Section 227(f)(2) provides:
The district courts of the United States, the United States courts of any territory, and the District Court of the United States for the District of Columbia shall have exclusive jurisdiction over all civil actions brought under this subsection ["Actions by States”]. Upon proper application, such courts shall also have jurisdiction to issue writs of mandamus, or orders affording like relief, commanding the defendant to comply with the provisions of this section or regulations prescribed under this section, including the requirement that the defendant take such action as is necessary to remove the danger of such violation. Upon a proper showing, a permanent or temporary injunction or restraining order shall be granted without bond.


. Judge Rendell's opinion maintains that aggregation of small claims for purposes of diversity jurisdiction assuages any concern that small claims could worm their way into Federal court. See Rendell op. at 86-87, 89-90. But we are not concerned with whether diversity jurisdiction over TCPA claims makes sense as a matter of policy; rather, our task is *108to hew as closely as possible to the intent of Congress, as evidenced by the statutory terms its has chosen. See infra Section III.F.